— Judgment, Supreme Court, New York County (Allen G. Alpert, J.) rendered May 30, 1991, convicting the defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of 2 Vs to 7 years, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence to IVs to 4 years, and otherwise affirmed.
Defendant originally pleaded guilty to criminal possession of a weapon in the third degree in exchange for a promised sentence of 6 months incarceration and 5 years probation. When the defendant was returned to court upon a bench warrant, the sentencing court imposed the maximum sentence allowable. It is noteworthy that at sentencing upon defendant’s return, the People did not ask for the maximum sentence.
This is defendant’s first offense. Moreover, he has actively sought and obtained gainful employment and has, for the most part, cooperated with the authorities. Therefore, we find the sentence imposed excessive and reduce it accordingly. Concur — Carro, J. P., Milonas, Rosenberger, Ross and Rubin, JJ.